Case 3:20-mj-00057-MDD Document 1 Filed 01/07/20 PagelD.1 Page 1 of 13

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT CoO

for the
Southern District of California

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No.

 

Target Devices
(Target Phones 1-7, Target Laptop, Target Tablet,
Target Thumb Drive, Target SIM Cards 1 and 2)

APPLICATION FOR A SEARCH WARRANT

Se ee Ngee ie! Sing! See”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Attachment A, incorporated fully herein.

located in the Southern District of California , there is now concealed (identif) the

person or describe the property to be seized):
Attachment B, incorporated fully herein.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mM evidence of a crime;
wo contraband, fruits of crime, or other items illegally possessed;
i property designed for use, intended for use, or used in committing a crime;
(J a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Deseription
Title 18 USC 922(g), 924(c); Felon in possession of firearm or ammunition; Use/possession of firearm in

Title 21 USC 841(a\(1), 846 furtherance of drug trafficking offense; Possession with intent to
distribute/distribution of controlled substances and conspiracy

The application is based on these facts:

See attached affidavit, Incorporated fully herein.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

 

 

tot cant’s signature

Chad Joseph, Special Agent, ATF

Printed name and title

Sworn to before me and signed in my presence.
?
Date: t 20210 tai,

Judge's signature

 

City and state: San Diego, CA Mitchell D. Dembin, United States Magistrate Judge

Printed name and title

 

 
o fF A DD oO F&F CO SB =

Nn NM NH NB NH BR NON RD Re Be El
oO nA OO OT FF we NS YF OO DON ODOT eke hehLUmL Ura ll

 

 

Case 3:20-mj-00057-MDD Document1 Filed 01/07/20 PagelD.2 Page 2 of 13

AFFIDAVIT IN SUPPORT OF APPLICATION TO SEARCH
CELLULAR TELEPHONE
I, Chad D. Joseph, being duly sworn, declare and state:
I.
TRAINING AND EXPERTISE

1. Tama Special Agent with the United States Department of Justice, Bureau of
Alcohol, Tobacco, Firearms, and Explosives (“ATF”) and have been so employed since May
2018. Before joining ATF, I was employed as a Federal Air Marshal with the Department
of Homeland Security for twelve years.

2. II am a graduate of the Federal Law Enforcement Training Center’s Criminal
Investigator’s Training Program and the ATF National Academy’s Special Agent Basic
Training course. During that training, I received instruction regarding a wide variety of
investigative techniques which are commonly used in support of a wide range of the ATF’s
investigative priorities. The training included instruction regarding the use of sources,
electronic surveillance techniques, law enforcement tactics, search and seizure laws and
techniques, physical surveillance, forensic techniques, interviewing, and a variety of other
subjects. As a Special Agent, I have received training in federal firearms laws and have
been the affiant on search and arrest warrants for such violations, including investigations
of persons prohibited from possessing firearms. In this realm, I have authored affidavits
for search warrants and complaints. I have acted as the lead investigator on a variety of
cases involving firearms violations and have participated in multiple cases that have
focused on gang-related matters.

3. Since November 2018, I have been assigned to the North County Regional
Gang Task Force (“(NCRGTF”). The San Diego County Sheriff's Department has appointed
me as a Special Deputy assigned to the Sheriffs Department Special Investigation Division
and specifically assigned to the NCRGTF. During my time at the NCRGTF, I have
participated in investigations involving criminal gang members and performed various

investigative tasks, including physical and stationary surveillance, handling informants

 

 

 
oe F&F A Do Fe OO Oe

hm MN MY MY NM NM NN SB Be ewe ew eB ee oe oe
ao FT Aa om PR Oo HW EF SFG Oo wo A Dam BF wD YH SP S

 

 

Case 3:20-mj-00057-MDD Document 1 Filed 01/07/20 PagelD.3 Page 3 of 13

and cooperating sources. In addition, I have received on the job training in the manner in
which narcotics are packaged, consumed, transported, and sold. I have spoken to narcotics
officers, drug users, drug dealers, and informants regarding the manner in which narcotics
transactions are commonly carried out, how narcotics are packaged for sale, and how drug
dealers store, conceal, sell, smuggle, and transport narcotics.

A, Based on my training and experience, I am familiar with how drug traffickers
communicate and operate. For example, I am aware that drug traffickers frequently discuss
criminal activity using cellular telephones and often use coded language to obscure these
conversations. I also know that drug traffickers change phones or have multiple devices as
a means to evade detection by law enforcement. Moreover, I know that drug traffickers
obtain phones from third parties and or subscribe to them in fictitious names in order to
mask the true identity of the individuals using the phones. I am also aware of how drug
traffickers organize and operate their illegal activities, including the use of locations, Audis,
and other resources, in the furtherance of their criminal activities. I am familiar with the
typical make up and operation of drug trafficking organizations, including the distribution,
storage, and transportation of the drugs; the use and possession of firearms for protection
and during the commission of other illegal activity, such as drug deals; and, the collection
of proceeds of drug trafficking and other criminal activity.

5. The following is based my own investigation, oral and written reports by other
law enforcement officers, physical surveillance, interviews, searches, and other
investigation. The facts set forth herein are those that I believe are relevant to the limited
purposes of this affidavit, namely, to establish probable cause for the requested warrant.
The affidavit does not, therefore, include each and every fact that I or other law enforcement
personnel may have learned in connection with this ongoing investigation. In the affidavit,
all dates and times are approximate. Conversations and discussions below are set forth in
substance unless noted. I have included in parentheses or in brackets my explanations of
coded or veiled speech, based on my training and experience, as well as my familiarity with

the facts of this investigation.

 

 

 

 
o ceo NI oO oO Fe WwW |MW eH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-00057-MDD Document 1 Filed 01/07/20 PagelD.4 Page 4 of 13

II.
PURPOSE OF AFFIDAVIT
6. I make this affidavit in support of an application by the United States of
America for the issuance of warrants to search the following electronic devices, collectively
referred to as “Target Devices,” described as follows and in Attachment A, incorporated
herein:
a. Target Phone 1: an Apple iPhone cellular telephone bearing IMEI
359487086942360; |
b. Target Phone 2: Gold Samsung Galaxy 87 cellular phone, bearing IMEI
359754071607278;
c. Target Phone 3: Black WIKO cellular phone bearing IMEI
352280101790964;
d. Target Phone 4: Black Samsung cellular phone bearing IMEI
359617/08/308007/5;
e. Target Phone 5: Black iPhone bearing IMEI 359494080161179;
f. Target Phone 6: White Motorola Model E moto cellular phone bearing
IMEI 99000626795261;
ge. Target Phone 7: Gold Motorola cellular phone bearing IMEI
355674084045668;
h. Target Laptop: Elite Book 840 laptop computer bearing serial number
BCALN106M1FCG1IMAWI;
1. Target Tablet: Black Samsung tablet bearing IMEI 354736077183128;
j. Target Thumb Drive: Black PNY 32 GB thumb drive;
k. Target SIM Card 1: SIM card bearing number 8901260333921234721;
l. Target SIM Card 2: SIM card bearing number 8901260842166891607.
7. The Target Devices are believed to have been used by or be in the possession
of Oscar MILLAN (“MILLAN”), and were seized incident to his arrest by law enforcement

officers on July 1, 2019. The Target Devices are currently in the possession of the ATF,

 

 

 

 
Oo wen a oO Se WW WN

eo MN Nw NS NS SS NY UNS ON eB el lUreS lr S| US| lr Slr eElULa Sl lr
So sa Dm oO FF DO NO FH CSF DO CBC ITN DW TO FF WH WW KF OS

 

 

Case 3:20-mj-00057-MDD Document 1 Filed 01/07/20 PagelD.5 Page 5of13

located at 5901 Priestly Drive, Suite 304, Carlsbad, California, 92008, in the Southern
District of California. I submit that the facts contained herein demonstrate probable cause
to believe that the fruits, instrumentalities and evidence of violations of Title 18, United
States Code, Sections 922(g)(1) (Felon in Possession of a Firearm) and 924(c)
(Use/Possession of firearm in furtherance of drug trafficking activity); and Title 21, United
States Code, Sections 841(a)(1) and 846 (Conspiracy to Distribute Controlled Substances;
Distribution of Controlled Substances; Possession with Intent to Distribute Controlled
Substances), are located in the Target Devices, and seek authorization to search for and
seize that information, as further detailed in Attachment B, incorporated herein.
III.

FACTS AND CIRCUMSTANCES ESTABLISHING PROBABLE CAUSE

8. On July 1, 2019, Oceanside Police Department (“OPD”) officers conducting
patrol noticed a white Audi bearing California plate BBWA5S72 (“the Audi”) in an unusual
location of the parking lot at 155 Old Grove Road, Oceanside, California. The Audi was
stopped with no headlights on, facing eastbound along the west curb of the parking lot with
a male standing outside of the open driver’s side door. As officers approached the Audi, the
male got into the driver’s seat and started to drive away. Records checks revealed the Audi
had been reported stolen in San Diego, California, on May 9, 2019. Officers conducted a
felony stop of the Audi as it drove into a residential area. The driver, later identified as
MILLAN, was ordered to exit the Audi.

9. Officers briefly spoke with MILLAN. MILLAN initially told officers he got the
Audi from a friend, but did not know his friend’s name. MILLAN then told officers that the
Audi belonged to his friend “Brian.” MILLAN claimed he got the Audi from “Brian” that
afternoon in Chula Vista and he was unaware the Audi was reported stolen. Officers asked
MILLAN if he had any personal items in the Audi and MILLAN said he had a black
backpack and white plastic bag containing clothing in the backseat of the Audi. MILLAN
also had the keyless entry fob to the Audi on a clip attached to his belt.
Ht

 

 

eenne sere ene arene neuen ARIE URNS AIL SHANA cQ RR ce nna pesamee ong ne mento ope cao
Oo CF HN HD oO & CO BS

So HB NW NM NB ON OBO ONO ee
ot DOD oO Fe WwW NP Sek TO HO PW HN RT a Fk we Ww KF OC

 

 

Case 3:20-mj-00057-MDD Document 1 Filed 01/07/20 PagelD.6 Page 6 of 13

10. Officers then ordered the front seat passenger, H.S., to exit the Audi. H.S.
disclaimed any knowledge of the Audi being stolen. H.S. stated MILLAN had been driving
the Audi for approximately three weeks, and H.S. had been in said Audi with MILLAN
approximately ten times within the three week time frame. Officers ask H.S. if there was
any personal property in the Audi that belonged to her, to which H.S stated she had a beige
purse, a cellphone, and a wallet holder in the center console, and a pink bag in the backseat
of the Audi. During a later interview, H.S. told officers MILLAN had received the Audi from
his friend “Brandon.”

11. While conducting a search of the Audi, officers located four baggies containing
white crystalline substances inside of the black bag belonging to MILLAN. The black bag
was located in the rear seat behind the driver’s seat. The black bag also contained
prescription bottles in MILLAN’s name and a paycheck with MILLAN’s name and address.
Officers also located an empty concealment holster for a firearm in the backseat. Subsequent
DEA laboratory analysis of the white crystalline substances in the baggies and confirmed it
was approximately 10 grams of methamphetamine (actual) total. Based upon my experience
and training, I know 10 grams of methamphetamine is a distributable amount of drugs,
which is further supported by the fact that it was divided into four baggies.

12. Officers searched the front driver's side area and center console of the Audi,
where they located several receipts for various locations, all of which were after the date the
Audi was reported stolen. Officers also located a latch on the front of the driver’s seat, which
revealed a hidden compartment built into the seat. Upon opening the compartment, officers
located a loaded Smith & Wesson, model SPL, .38 caliber revolver bearing serial number
SN CNV3358. The firearm was loaded with five rounds of ammunition. Officers found a
manila folder with registration and insurance documents in the glove compartment of the
Audi. Upon further inspection of these documents, officers believed the registration had
been falsified and appeared counterfeit. Additionally, officers located insurance documents
from National General Insurance listing MILLAN as the insured party for the stolen Audi
with an effective date of May 19, 2019, approximately five days after the Audi had been

 

 

 

 
co FF aA DMD OT BS DB Be

—_
OQ

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-00057-MDD Document 1 Filed 01/07/20 PagelD.7 Page 7 of 13

reported stolen. Ali of the Target Devices were seized from the Audi during the search.
The officers placed MILLAN under arrest for narcotics and firearms violations.!

13. As part of this investigation, officers contacted the registered owner of the
Audi, A.A. A.A confirmed he did not lend the Audi to anyone; nor did anyone have
permission to possess it. Also as part of this investigation, officers contacted the registered
owner of the firearm. The registered owner indicated that his ex-wife, 5.L., had the firearm
until it was stolen out of her storage unit in San Diego in mid-May 2019. Further
investigation revealed that $.L. had reported to the San Diego Sheriffs Department that
her Audi had been burglarized on May 12 or 13, 2019, and that the burglars took her storage
unit information and keys from her Audi. §.L. had informed the Sheriffs Department that
her storage unit was at Super Storage in Vista, California. S.L. also reported to the Sheriffs
Department that early in the morning on May 13, 2019, individuals broke into her storage
unit and stole various items, including designer-brand items worth significant money.
Investigators obtained a copy of surveillance footage from Super Storage from the morning
of May 18, 2019. The surveillance footage depicted two males (identity not confirmed)
driving into the storage facility in the Audi early in the morning on May 13, 2019, stopping
at §.L.’s storage unit, and carrying several items out of the unit with them.

14. Given the proximity in time between the vehicle theft (reported on May 9,
2019), the storage unit theft (reported on May 13, 2019), and the date on the suspected
fraudulent vehicle registration possessed by MILLAN (May 19, 2019), it is suspected that
MILLAN may have been one of the individuals who stole the Audi and then burglarized the
storage unit, which contained the firearm that was eventually seized incident to MILLAN’s
arrest on July 1, 2019. I also believe that the Target Devices either may belong to
MILLAN, since I know drug traffickers often carry multiple electronic devices, or may have
been stolen by MILLAN, similar to the vehicle and firearm. Therefore, based upon my

experience and training, consultation with other law enforcement officers experienced in

 

1 MILLAN’s criminal history consists of at least three prior felony convictions:
possession of a controlled substance (1999), burglary (2011), and conspiracy to bring drugs
into a jail (2018).

6

 

 

 

 
o OF HN GD ot F. Ww WP

we NM Nw NM NM NM NM NS UNO OR OS eS eS OU eS! ae lr ES|!lllUrElESll
aon fa ao ek, WO YS FP ODO GF PON Oo rm F fw BY HF 2S

 

 

Case 3:20-mj-00057-MDD Document 1 Filed 01/07/20 PagelD.8 Page 8 of 13

drug and irearms investigations, and all the facts and opinions set forth in this affidavit, I
believe that the information to be collected from the Target Devices is relevant to the
ongoing investigation of violations of Title 18, United States Code, Sections 922(g)(1) (Felon
in Possession of a Firearm) and 924(c) (Use/Possession of firearm in furtherance of drug
trafficking activity); and Title 21, United States Code, Sections 841(a)(1) and 846
(Conspiracy to Distribute Controlled Substances; Distribution of Controlled Substances;
Possession with Intent to Distribute Controlled Substances).
IV.
BASIS FOR EVIDENCE SOUGHT IN SEARCH WARRANT
15. Based upon my experience and training, consultation with other law
enforcement officers experienced in firearms and drug investigations, and all facts and
opinions set forth in this affidavit, I know that:

a. Individuals who are prohibited from possessing firearms often keep
photos or videos of them holding and shooting their firearms, or text messages with friends
and associates discussing the firearms, and these photos, videos, and messages are often
found on their digital devices, including cellular telephones, laptops, tablets and other
electronic media storage devices.

b. Individuals who are prohibited from possessing firearms often purchase
or obtain firearms from other individuals in order to avoid going to a formally licensed
firearms dealer. These firearm purchases or transactions often occur through phone calls,
emails and/or text messages between the prohibited person and an associate, friend, or co-
conspirator. Therefore, the prohibited person’s cellular telephone, laptops, tablets and other
electronic media storage devices may contain messages detailing the transfer, sale, or
possession of firearms.

C. Drug traffickers commonly use cellular telephones, laptops, tablets and
other digital devices to communicate with, among others, their customers, their suppliers,
and other criminal associates, and to store phone numbers, text messages, emails,

photographs, physical and email addresses, and other information that constitutes evidence

 

 
o fe HN TD oO ee BS Ne

SS be bBo BOO RS RO NB ONO ONO me ett
mon nm a +. © NP KF Oo DO wBenyN Da F&F wD hw FF OC

 

 

Case 3:20-mj-00057-MDD Document1 Filed 01/07/20 PagelD.9 Page 9 of 13

of their drug distribution activities. Drug traffickers also commonly store records of the
business of distributing and selling drugs on cellular phones, laptops, tablets and other
electronic devices.

d. An examination of the Target Devices will enable investigators to
establish further evidence of MILLAN’s possession of the firearm and participation in drug
distribution. Cellular telephones, laptops, tablets, and electronic communication devices are
capable of storing many different types of data that are invaluable to investigators and could
be evidence of criminal conduct and indicia of the identity of the individual under
investigation and/or his associates. This data, sought pursuant to the requested search
warrant, consists of the contents of the cell phone or electronic communication device’s
memory, including: stored names and telephone numbers in the memory, “phonebook,” or
list of contacts, and/or speed dial functions of the phone; phone numbers dialed for the most
recent outgoing or “sent” calls of the telephone, along with date and time of call data; phone
numbers dialing the telephone for the most recent incoming “received” calls, along with date
and time of the call data; phone numbers dialing the telephone for the most recent “missed”
calls, along with date and time of call data; GPS navigation information; voicemail messages,
text messages, electronic messages (e-mail), photographs, videos, and calendars; internet
searches and websites viewed; and deleted data.

V.
PROCEDURE FOR ELECTRONICALLY STORED INFORMATION AS TO ANY
CELLULAR TELEPHONE, LAPTOPS, TABLETS, ELECTRONIC MEDIA

16. It is not possible to determine, merely by knowing the cellular telephones,
laptops, or tablets make, model and serial number, the nature and types of services to which
the devices are subscribed and the nature of the data stored on the device. Cellular devices,
laptops and tablets today can be simple cellular telephones and text message devices, can
include cameras, can serve as personal digital assistants and have functions such as
calendars and full address books and can be mini-computers allowing for electronic mail

services, web services and rudimentary word processing. An increasing number of cellular

 

 

 
mo ef NM Oo om B® w bw eS

~~ wm wp ’ YW SY YN Ne em em ew ee oe ee oe
oyu 8 om 8 Oo NHN SF 5S b&b we HN Dm an BR wD wy HH oS

 

 

Case 3:20-mj-00057-MDD Document1 Filed 01/07/20 PagelD.10 Page 10 of 13

service providers now allow for their subscribers to access their device over the internet and
remotely destroy all of the data contained on the device. For that reason, the device may
only be powered in a secure environment or, if possible, started in “flight mode” which
disables access to the network. Unlike typical computers, many cellular telephones do not
have hard drives or hard drive equivalents and store information in volatile memory within
the device or in memory cards inserted into the device. Current technology provides some
solutions for acquiring some of the data stored in some cellular telephone models using
forensic hardware and software. Even if some of the stored information on the device may
be acquired forensically, not all of the data subject to seizure may be so acquired. For devices
that are not subject to forensic data acquisition or that have potentially relevant data stored
that is not subject to such acquisition, the examiner must inspect the device manually and
record the process and the results using digital photography. This process is time and labor
intensive and may take weeks or longer.

17. Following the issuance of this warrant, agents will collect the Target Devices
and subject them to analysis. All forensic analysis of the data contained within the Target
Devices and their memory cards will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

18. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within ninety (90) days,
absent further application to this court.

VI.
CONCLUSION

19. Based upon my experience and training, consultation with other law
enforcement officers experienced in drug and firearms investigations, and all the facts and
opinions set forth in this affidavit, I believe that probable cause exists to conclude that the

Target Devices, as further described in Attachment A, incorporated herein, were utilized

 

 

eee ee pra pa

 
o Oo 4H DP oO FF WO BS

Sw MW wD WB wD YW WH wD Dew ew ey ee ee ee
eo 1 Se mT fF Oo NS FH SF bo wm HW mW oO ke wp Nw! BO

 

 

Case 3:20-mj-00057-MDD Document1 Filed 01/07/20 PagelD.11 Page 11 of 13

to facilitate violations of Title 18, United States Code, Sections 922(2)(1) (Felon in
Possession of a Firearm) and 924(c) (use/possession of firearm in furtherance of drug
trafficking activity); and Title 21, United States Code, Sections 841(a)(1) and 846
(Conspiracy to Distribute Controlled Substances; Distribution of Controlled Substances;
Possession with Intent to Distribute Controlled Substances). Furthermore, I believe there
is probable cause to conclude that the Target Devices contain stored data that constitutes
evidence, fruits, and instrumentalities of such violations, and I respectfully request a
warrant be issued authorizing a search for and seizure of that data, as further described in
Attachment B, incorporated herein.

I swear the foregoing is true and correct to the best of my knowledge and belief.

LE

Chad D. Joseph

Special Agent, ATF

SUBSCRIBED and SWORN to before me this_¢ _ day of January, 2020.

i ctolllls WY

Honorable Mitchell v. Dembin
United States Magistrate Judge

10

 

 

 
Case 3:20-mj-00057-MDD Document1 Filed 01/07/20 PagelD.12 Page 12 of 13

ATTACHMENT A
PROPERTIES TO BE SEARCHED

The properties (collectively referred to as “Target Devices”) to be searched in
connection with an investigation of violations of Title 18, United States Code,
Sections 922(g)(1) (Felon in Possession of Ammunition and Firearm) and 924(c)
(Use/Possession of firearm in furtherance of drug trafficking offense); and Title 21,
United States Code, Sections 841(a)(1) and 846 (Conspiracy to Distribute Controlled
Substances;. Distribution of Controlled Substances: Possession with Intent to
Distribute Controlled Substances), are described below:

a. Target Phone 1: an Apple iPhone cellular telephone bearing IMEI
359487086942360;

b. Target Phone 2: Gold Samsung Galaxy 87 cellular phone, bearing IMEI
35975407 1607278;

c. Target Phone 3: Black WIKO cellular phone bearing IMEI 352280101790964;

d. Target Phone 4: Black Samsung cellular phone bearing IMEI
359617/08/308007/5;

e. Target Phone 5: Black iPhone bearing IMEI 859494080161179;

f. Target Phone 6: White Motorola Model E moto cellular phone bearing IMEI
99000626795261;

g. Target Phone 7: Gold Motorola cellular phone bearing IMEI 355674084045668;

h. Target Laptop: Elite Book 840 laptop computer bearing serial number
BCALN106M1FCG1MAWI;

i. Target Tablet: Black Samsung tablet bearing IMEI 354736077183128;

j. Target Thumb Drive: Black PNY 32 GB thumb drive;

k. Target SEM Card 1: SIM card bearing number 8901260333921234721;

l. Target SIM Card 2: SIM card bearing number 8901260842166891607.

Currently in the possession of the United States Department of Justice, Bureau of
Alcohol, Tobacco, Firearms, and Explosives, located at 5901 Priestly Drive, Suite
304, Carlsbad, California, 92008.

 
Case 3:20-mj-00057-MDD Document1 Filed 01/07/20 PagelD.13 Page 13 of 13

ATTACHMENT B
ITEMS TO BE SEIZED

Authorization to search the Target Devices described in Attachment A,
incorporated herein, includes the search of disks, memory cards, deleted data, remnant
data, slack space, and temporary or permanent files contained on or in the Target
Devices. The search of the Target Devices will be conducted in accordance with the
protocol delineated in the affidavit submitted in support of the warrant, incorporated

herein.

The evidence to be seized from the Target Devices will be electronic records,
communications, and data, such as emails, text messages, photographs, audio files,
videos, and location data:

a.

tending to identify possession of a firearm and/or ammunition, and/or
attempts to distribute, distribution of, or possess with the intent to
distribute controlled substances;

tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers used to
facilitate the possession of firearms and/or ammunition, and/or
distribution or possession with intent to distribute controlled substances;
tending to identify co-conspirators, criminal associates, or others
involved in the sale, transfer, and/or possession of firearms and/or
ammunition, and/or the distribution or possession with the intent to
distribute controlled substances;

tending to identify travel to or presence at locations involved in the sale,
transfer, and/or possession of firearms and/or ammunition, and/or
distribution or possession with intent to distribute controlled substances,
such as meet locations or delivery points;

tending to identify the user of, or persons with control over or access to,
the Target Devices; and,

tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or
data involved in the activities described above.

which are evidence of violations of Title 18, United States Code, Sections
922(¢)(1) and 924(c), and Title 21, United States Code, Sections 841(a)(1) and 846.

 

em rT ieee Eee

|

 
